DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwai et al. (US 8,478,334 B2), Applicants prior art cited in the IDS dated April 15, 2020.
1. Iwai et al. shows A switch module comprising: a first terminal (common port to 9); a first filter (first filter of 21-23) configured to pass a signal in a first frequency band; a second filter (second filter of 21-23) configured to pass a signal in a second frequency band; a first switch (first switch of 11-13) configured to selectively connect the first terminal to the first filter, the first terminal and the first filter being connected when the first switch is ON, and the first terminal and the first filter being disconnected when the first switch is OFF (switch conditions - Fig. 4); a second switch (second switch of 11-13) configured to selectively connect the first terminal to the second filter, the first terminal and the second filter being connected when the second switch is ON, and the first terminal and the second filter being disconnected when the second switch is OFF; a first shunt switch (first shunt switch of 14-16) connected  
2. The switch module according to claim 1, wherein: when the first switch is OFF, an ON/OFF state of the first shunt switch is controlled in accordance with a condition; and when the second switch is OFF, an ON/OFF state of the second shunt switch is controlled in accordance with the condition (switching table 200 Fig. 4; condition, impedance match - col. 7, lns 35-50).
4. The switch module according to claim 2, wherein the condition is whether an impedance of the corresponding filter as seen from the first terminal is capacitive or inductive (transmit signal amplified by PA 41 transmitted from antenna 9 via Dup 21 filter and switch 11, capacitances of switches 14-16 is determined such that the impedance approaches a center position on a Smith chart - col. 7, lns 30-50; where switches act as a capacitor having predetermined capacitance - col. 8, lns 30-35 et al.). 
7. The switch module according to claim 1, wherein: when the first switch is ON: the first shunt switch is OFF, the second shunt switch is ON when an impedance of the second filter as seen from the first terminal is inductive, and the second shunt switch is OFF when the impedance of the second filter as seen from the first terminal is capacitive (on/off switch conditions and impedance discussed in the reasons for rejection of the claims above). 
9. The switch module according to claim 1, wherein when the first frequency band does not overlap the second frequency band, and when the first switch is ON: the second switch, the first shunt switch, and the second shunt switch are OFF. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (US 8,478,334 B2), Applicants prior art cited in the IDS dated April 15, 2020, in view of Shimizu et al. (US 9,118,302 B2).
3. Iwai et al. teaches the switch module according to claim 2, but is silent wherein the condition is whether the first frequency band and the second frequency band overlap. 
Shimizu et al. shows a switch module wherein the condition is whether the first frequency band and the second frequency band overlap (Fig. 2). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the switch module disclosed by Iwai et al. wherein the condition is whether the first frequency band and the second frequency band overlap disclosed by Shimizu et al..  Such a modification would have been obvious where both devices are drawn to switch modules for mobile phones comprising multiple bands; and where Shimizu et al. (col. 1, ln 66 to col. 2, ln 3) teaches;
With the present invention, it is possible to solve cross wiring with an RF-IC in a filter module capable of handling multiple bands, and suppress deterioration of isolation characteristic when passbands of each band are adjacent to each other.

thus suggesting the obviousness of the modification.
8. The switch module according to claim 1, wherein when the first frequency band partially overlaps the second frequency band (Shimizu - Fig. 2), and when the first switch is ON: the second switch and the first shunt switch are OFF while the second shunt switch is ON (Iwai - switching table 200 Fig. 4).

configured to selectively connect the second terminal to the first filter, the second terminal and the first 
filter being connected when the third switch is ON, and the second terminal and the first filter being disconnected when the third switch is OFF; a fourth switch configured to selectively connect the second terminal to the second filter, the second terminal and the second filter being connected when the fourth switch is ON, and the second terminal and the second filter being disconnected when the fourth switch is OFF; a third shunt switch connected between ground and a third path, the third path connecting the third switch and the first filter, and the third shunt switch being controlled independently of the third switch; and a fourth shunt switch connected between ground and a fourth path, the fourth path connecting the fourth switch and the second filter, and the fourth shunt switch being controlled independently of the fourth switch (Shimizu showing a second terminal 102, 103 - Fig. 15; series and shunt switches - Iwai et al. discussed in the reasons or rejection of the claims above). 
13. The switch module according to claim 12, wherein: when the third switch is ON: the third shunt switch is OFF, the fourth shunt switch is ON when an impedance of the second filter as seen from the second terminal is inductive, and the fourth shunt switch is OFF when the impedance of the second filter as seen from the second terminal is capacitive (switching condition and impedance discussed in the reasons or rejection of the claims above).
14. The switch module according to claim 12, wherein when the first frequency band partially overlaps the second frequency band, and when the third switch is ON: the fourth switch and the third shunt switch are OFF while the fourth shunt switch is ON (overlapping frequency bands and switching condition discussed in the reasons or rejection of the claims above).
15. The switch module according to claim 12, wherein when the first frequency band does not overlap the second frequency band, and when the third switch is ON: the fourth switch, the third shunt switch, and the fourth shunt switch are OFF (overlapping frequency bands and switching condition discussed in the reasons or rejection of the claims above).

Allowable Subject Matter
Claims 5, 6, 10, 11, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772. The examiner can normally be reached M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843